302 S.C. 17 (1990)
393 S.E.2d 186
The STATE, Respondent
v.
Thomas Lee O'LEARY, Appellant.
23233
Supreme Court of South Carolina.
Heard April 12, 1990.
Decided June 18, 1990.
Frederick I. Hall, III, Lexington, for appellant.
Atty. Gen. T. Travis Medlock and Asst. Attys. Gen. Harold M. Coombs, Jr., and Norman Mark Rapoport, Columbia, and Sol. Donald V. Myers, Lexington, for respondent.
Heard April 12, 1990.
Decided June 18, 1990.
CHANDLER, Justice:
Appellant, Thomas Lee O'Leary (O'Leary) pled guilty to driving under suspension (DUS) in violation of S.C. Code Ann. § 56-1-460 (Supp. 1989). The trial Court permitted O'Leary to condition his guilty plea upon the right to appeal *18 the constitutionality of S.C. Code Ann. § 56-1-360 (1976),[1] regarding notice to drivers whose licenses are suspended. This was error; we reverse.
Guilty pleas are unconditional and, if an accused attempts to attach any condition, the trial Court must direct a plea of not guilty. State v. Truesdale, 278 S.C. 368, 296 S.E. (2d) 528 (1982). It is, thus, impermissible for a defendant to preserve constitutional issues while entertaining a guilty plea; the trial Court may not accept the plea on such terms. Id.
We reverse and remand for new trial.
Reversed and remanded.
GREGORY, C.J., and HARWELL, FINNEY and TOAL, JJ., concur.
NOTES
[1]  This section was amended subsequent to O'Leary's plea by 198 No. 169, § 1, effective June 8, 1989. See, § 56-1-360 (Supp. 1989).